DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-26-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-035409 A hereinafter Makino in view of U.S. Pre-Grant Publication No. 2013/0034759 hereinafter Funada. 
Regarding Claims 1, 4 and 6, Makino teaches a lithium secondary battery comprising: a positive electrode; a negative electrode; a separator disposed between the positive electrode and the negative electrode; and a non-aqueous electrolyte (paragraphs 10-15, 40), wherein the electrolyte comprises a lithium salt, an organic solvent and compound represented formula (3). 

    PNG
    media_image1.png
    131
    563
    media_image1.png
    Greyscale

Makino further teaches that R3 and R4 are C1-20 hydrocarbon groups (paragraph 14), and wherein the compound is represented by formula (C-9) (paragraph 62) but does not specifically disclose that the R3 and R4 are each independently hydrogen, halogen group, substituted or unsubstituted alkyl or alkoxy group of 1 to 5 carbon atoms. 
However, Funada teaches a secondary battery that comprises an electrolytic solution including at least one phosphorus compound represented by formula (III) shown below. 

    PNG
    media_image2.png
    244
    333
    media_image2.png
    Greyscale

Funada specifically discloses that R7, R8, and R9 is an alkyl or alkoxyl group (hydrocarbon group of 1 to 20 carbon atoms, see paragraphs 16, 111). 
Therefore, it would have been obvious to one of ordinary skill in the art to form an electrolyte solution that comprises at least one phosphorus compound as shown above before the effective filing date of the claimed invention because Funada discloses that such modification of the electrolyte containing phosphorus compound forms a coating on the surface of the electrodes during the electrode reaction, and the coating can improve battery characteristics such as high-temperature storage characteristics, and high-temperature cycle characteristics (paragraph 103). 
The use of a known technique (i.e. an electrolyte that comprises at least one phosphorus compound as shown above) to improve similar products (or methods) in the same way is likely to be obvious (see MPEP § 2143, C). 
Regarding Claims 2-3, the combination teaches that the electrolyte comprises a compound represented formula (3) and modified by at least one phosphorus compound as shown above. 
Regarding Claim 5, the combination teaches that the electrolyte comprises an additive in an amount of 0.5 parts by weight with respect to 100 parts by weight of the electrolyte (paragraph 29). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729